Citation Nr: 1507133	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-06 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for an upper back disability and service connection for a respiratory condition. 

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In September 2014, the Board issued a decision denying entitlement to service connection for a respiratory condition and remanding the issue of service connection for an upper back condition.  The case has now been returned to the Board for appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of an upper back disability, and any lower back disability is not shown by competent and credible evidence to be etiologically due to an in-service event.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the August 2014 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's September 2014 Remand, the Appeals Management Center (AMC) obtained outstanding VA medical treatment records, and issued a Supplemental Statement of the Case. Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A September 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran referenced post-service chiropractic treatment records in his August 2014 Board hearing, but when questioned regarding the dates of his treatment, he replied "I can't substantiate any such thing.  [...] I was one that never complained a lot."  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes that an examination and nexus opinion are not needed in this case.  The Veteran's VA treatment records from July 2000 through October 2014 reflect treatment of a number of disabilities, including complaints of back pain.  There is no indication that the Veteran has a disability of the upper back.  In regard to the Veteran's kyphosis and osteoporosis affecting the lower back, there is no credible evidence of chronic symptoms ever since service.  Rather, the Veteran's lay statements suggest that he experienced back pain in service, and he experienced some back pain from time to time after service that he speculates may be related to in-service back pain.  The record only contains the Veteran's general conclusory statement that he has a back disorder due to service, which does not meet the low threshold standard of an indication that a current disability is related to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). The Board thus finds that a VA examination and nexus opinion are not necessary to decide the claim.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

The Veteran seeks service connection for a back disability, which he contends is the result of an injury incurred in military service.  For the reasons that follow, the Board finds service connection is not warranted.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Osteoporosis is not arthritis.  Rather, osteoporosis is a "reduction in the amount of bone mass, leading to fractures after minimal trauma."  Jim v. Principi, No. 02-0707, 2003 WL 21962439, *5 (Vet. App., Aug. 11, 2003) (nonprecedential decision) (quoting Dorland's Illustrated Medical Dictionary 1202, 1563 (28th ed.1994).  Thus, 38 C.F.R. § 3.303(b) is not available. 

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran's STRs reveal a March 1944 physical examination, in which the Veteran's neck and spine were both noted as normal.  Again in February 1946, at separation from service, the Veteran underwent a physical examination that noted his spine and extremities as normal with the exception of asymptomatic pes planus.

VA treatment records dated April 2009 indicate the Veteran complained of minor back pain between the shoulder blades, noting a remote history of trauma.  The Veteran indicated the pain was longstanding, but never severe and without neurologic symptoms.  The diagnostic assessment noted "no indication for imaging.  Symptoms controlled with [over the counter medications]."  A later March 2011 VA treatment record noted mid-thoracic back pain.  

At his August 2014 Board hearing, the Veteran testified that while aboard the U.S.S. Haskell during service, he was hit in the back by a falling gallon can of orange juice.  He reported that he was subsequently treated aboard the ship's hospital and was taken off duty for a period of 3 to 5 days, though he did not recall being treated with pain medication.  He reported lingering pain, but stated "It's like one guy says, you're gonna have that, you know, my age."  He also reported chiropractic treatment following service, but when asked when about the dates of his treatment, he replied "I can't substantiate any such thing.  [...] I was one that never complained a lot", noting that for a period of 3 to 4 years, when he returned from work, he would lie on hard floor to treat back pain.

To the extent that the Veteran is attempting to obtain service connection for upper back pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, while the Veteran is competent to report experiencing back pain as the perception of this manifestation comes to him through his senses, and he is credible in this regard, he does not have the medical expertise to attribute his back pain to a clinical diagnosis.   See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for complaints of upper back pain.  VA treatment records do show that the Veteran has osteoporosis and kyphosis of the lumbar spine.  There, however, is no medical evidence linking the diagnosis to service.  Also, again, while the Veteran is competent to report experiencing back pain, he does not have the medical expertise to link his osteoporosis and kyphosis to an in-service event.  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current back pain requires medical expertise to determine because it involves a complex medical matter.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


